

117 HR 5372 IH: To prohibit the Department of Health and Human Services from using any Federal funds to create or maintain an office to address climate and health equity, or for any climate change program, project, or activity.
U.S. House of Representatives
2021-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5372IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2021Mr. Perry (for himself, Mr. Roy, Mr. Good of Virginia, and Mr. Duncan) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the Department of Health and Human Services from using any Federal funds to create or maintain an office to address climate and health equity, or for any climate change program, project, or activity.1.Prohibition against HHS climate change activitiesNo Federal funds may be used by the Department of Health and Human Services—(1)to create or maintain an office to address climate and health equity; or(2)for any climate change program, project, or activity.